                                                                              MC
Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 1 of 12


                                                                                       Sep 10, 2021

                             UN ITED STA TES D ISTR ICT CO U R T
                             SO U TH ERN D ISTRICT O F FL O RID A
                       21-60263-CR-SMITH/VALLE
                           C ase N o.
                                       18U.S.C.j1349
                                       18U.S.C.j982(a)(7)


   IJN ITED STA TES O F A M ERICA

  VS.

  W ILLIAM IW M AN ,

                        D efendant.
                                        /

                                         IN FOR M A TIO N

          TheAdingUnited StatesAttonwy ohargesthat:

                                    G EN ER AL A LLEG A TIO N S

          Ata11timesm aterialtotllislnformation:

                                        M edicare Proaram

                  TheM edicareProgrnm (ççM edicare'')wasafederallyfLmdedprogram thatprovided
  free or below -cost health care benefits to certain individuals,prim arily the elderly,blind,and
                                .




  disabled.ThebenefitsavailableunderM edicareweregovernedby federalstattztesandregulations.

  TheUnited StatesDepartmentofHealth andHuman Services(ççHHS''),through itsagency,the
  Centers for M edicare and M edicaid Services (;GCM S''),oversaw and administered M edicare.
  Individuals who received benetits tm der M edicare were com monly refen'ed to as M edicare

  ççbeneficiaries.''
Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 2 of 12




         2.      M edicarewasa(çhealth carebenefitprogram ,''asdefinedby Title18,Unitçd States

   Code,Section 24(b),and açiFederalhealth careprogrnm,''asdefined by Title42,Urlited States
   Code,Section 1320a-7b(t).
                 M edicare covered differenttypesofbenefks,wllich were separated into different

  program Gçparts.'' M edicare ltpal'tA ''covered health servicesprovided by hospitals,skilled nursing

   fqcilities,hospices,and home health agencies. M edicare ITM B''was a medicalinstlrance

  progrnm that covered,am ong other things,m edical services provided by physicians,medical

  clirlics,laboratories,and otherqualifiedhealth careproviders,such asofficevisits,minorsurgical

  procedtlres,andlaboratorytesting,thatwerem edicallynecessary and orderedby licensedm edical

  doctorsorotherqualified health careproviders.

         4.      Physicians,clinics,and other health care providers,including laboratories,that

  provided servicesto beneficirieswereableto applyforand obtain altprovidernllmber.''A health

  careproviderthatieceived a M edicare providerntunberwasableto file claim swith M edicareto

  obtain reimbtlrsem entforservicesprovidedto beneficiaries.

                 A M edicareclaim wasrequiredto contain certainimportantinformation,including'
                                                                                             .

  (a)thebenetkiary'snnmeandHealthInsmanceClaim Number(1:HlCN'');(b)adescriptionofthe
  healthcarebenefit,item,orservicethatwasprovidedorsuppliedtothebenetkiary;(c)thebilling
  codesforthebenefit,item ,orservice'
                                    ,(d)thedateupon which thebenefit,item,orsetwidewas
  providedorsuppliedtothebeneficiary;and(e)thennmeoftherefeningphysicianorotherhealth
  care provider, as w ell as a unique identifying nllm ber,know n either as the Unique Physician

  Identitication Number(t(UPl'
                             N'')orNationalProviderIdentitier(Eû
                                                               NPI''). Theclaim for'
                                                                                   m could
  be submitted in hard copy orelectrorlically.




                                                  2
                                                                                             I
    Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page $3 of 12
                                                                            l
                                                                                             j               '

'
                                                                                             j               .
                                     P artB C overaze and R ezulations                       I
                                                                                             ,
                                                                                             1
                                                                                             I
              6.     CM S acted through fiscal agents called M edicare adm inistrative contractors       ,

       (ç(M ACs''),which werestatutoryagentsforCM S forM edicarePM B. TheM ACSwereprivate
       entities that reviewed claims and made payments to providers for services renbered to
       beneficiaries. The M ACS were responsible forprocessing M edicare claim sarising within their

       assigned geographicalarea,including detennining whetherthe claim w as'fora covered service.

              7.     Novitas SolutionsInc.(ttNovitas'')wasthe MAC forthe consolidated M edicare
       jurisdictionsthatcovered Louisiana,M ississippi,Oklahoma,Texas,andPennsylvaaia.Palmetto
       GBA tGTalmetto''l was the MAC for the consolidated M edicare jtlrisdictions that included
       Georgia,Alabnm a,Tezmessee,South Carolina,North Carolina,Virginia,and W estVirginia.

              8.     To receive M edicarereim bursem ent,providershad to m ake appropriate application

       to the M AC and execute a written providèr agreem ent. The' M edicare provider enzollm ent
                                 .



       application,CM S Form 8558,wasrequired tb be signed by an authorizèd representative ofthe

       provider. CM S Form 8558 contained acertification thatstated:

                     I agree to abide by the M edicare law s,regulations,and program
                     instructions that apply to this (providerj. The M edicare laws,                     '
                     regulations, and program instructions are available tluough the
                     M edicare contractor. I understand that paym ent of a 'claim by
                     M edicare is conditioned upon the claim and the underlying ,            .
                     transaction com plying with such laws,regulations and progrnm
                     instructions(including,butnotlimitedto,thefederalanti-kickback          '
                     statuteandtheStark law),andonthegprovider)'scompliancewith              )
                     a11applicableconditionsofparticipation in M edicare.                    '

              9.     CM S Form 8558 ùontained additional certitk ations that the provider ljw ill not

       knowingly present or cause to be presented a false or fraudulent claim forpaym entby M edicare            '

       and willnotsubmitclaim swith deliberateignoranceorrecklessdisregard oftheirtnlth orfalsity.''




                                                     3
Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 4 of 12




          10.     Paym ents under M edicare PM B were often made directly to the heblth care
   providerratherthan to the patientorbeneficiary. Forthisto occtlr,thebeneficiary would assign

   therightofpaym entto thehealth careprovider. Oncesuch an assignm enttook place,the health

   care providerwould asstlm etheresponsibility forsubm itling claim sto,and receiving paym ents

   from ,M edicare.

                                       Cancer G enom ic Tests

                  Cancer genomic (GçCGx'')testing used DNA sequencing to detectmutationsin
   genesthatcould indicate ahigherrisk ofdeveloping cedain typesofcancersin thefutilre. CGx

   testingwasnotam ethod ofdiagnosing whetheran individualpresently had cancer.

                 M edicare did notcoverdiagnostic testing thatwasçGnotreàsonable and necessary

   forthediagnosisortreatmentofillnessorinjm'y ortoimprovetheftmdioningofamalformed
   bodymember.''Title42,UnitedStatesCode,Sedion l395y(a)(1)(A).Exceptforcertainstatutory
   exceptions,M edicare did notcovertlexnminationsperformed fora pup ose otherthan treatment

   ordiagnosisofa specific illness,symptoms,complaintorinjtuy.'' Title 42,Code ofFederal
   Regulations,Section 411.15(a)(1). Among thestattztory exceptionscovered by M edicarewere
   cancer screening tests such as ççscreening m nmm ography, colorectal cancer screening tests,

   screeningpelvicexams,gandjprostatecancerscreeningtests.''Id.
          13. Ifdiagnostictestingwasnecessaryforthediagnosisortreatmentofillnessorinjtlry
   or to im prove the functioning of a m alform ed body m em ber, M edicare im posed additional

  requirementsbeforecoveringthetesting.Title42,CodeofFederalRegulations,Section410.32(a)
  provided,6:Al1diagnostic x-ray tests,diagnostic laboratory tests,and otherdiagnostictqsts must

   be ordered by thephysician w ho istreating the beneficiary,thatis,the physician who furnishes a

   consultation ortreats a beneficiary for a specific m edicalproblem and w ho usesthe results in the
                                                                                              1
    Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 5 of 12
                               '

                                                                                              j
                                                                                              l


        m anagem ent of the beneficiaty's specific m edical problem .'' 1d. tt-
                                                                              l-ests not ordered by the

        physician w ho istreating the beneficiary are notreasonable and necessary.'' fJ.

                 14.   Because CGx testing did notdiagnose cancer,M edicare only covered such testsin

        lim ited circum stances, such as when a beneficiary had cancer and the beneficialy's treating
J

        physician deem ed such testing necessary forthe beneficiary's treatm entofthatcancer. M edicare

        didnotcoverCGxtesting forbeneficiadeswho didnothavecancerorlacked symptom sofcancer.

                            The D efendantand R elated Individuals and Entities

                15. Labsolutions,LLC (Etabsolutions''),alimitedliabilitycompanyformedtmderthe
        laws ofGeorgia and authorized to provide servicesin Florida,wasa laboratory thatpurpodedly

        provided CGx testingto M edicarebeneficiaries. Labsolutionsheld an accouhtending in 3925 at
                                                                                              !
        B                                                                                     ;
            ranchBankingandTrustCompany (ç% B&T'')(theGtabsolutionsAccounf).                  '
                16.    M inalPatel,arejidentofG eorgia,w as the ow ner ofLabsolutions.

                17. W ellness M edicalSelwices,LLC (IEW ELLNESS
                                                          1    ''),a limited liability company
    '   form ed tmderthe lawsofN ew Jersey,was am arketing com pany. W ELLNESS held an account

        endingin4420atTD Bnnk(theCGW ellnessAccounf').
                18.    Defendant W ILLIAM HYM AN, a resident of Florida, owned and operated

        W ELLN ESS and w as a signatory on the W ellness A ccotm t.

                                   C onspiracy to C om m itH eaIth Care Fraud
                                               (18U.S.C.j1349)
                From inorarotmdMarch2017,andcontinuingthroughinoraroundJuly2019,inàroward
        Cotmty,in the Southern DistrictofFlorida,and elsewhere,thedefendant,                  .

                                            W ILLIA M IW M A N ,

        didlcnowinglyandwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,combine,
        conspire,confederate,and agree w ith M inalPateland others,know n and unknown to the A cting

                                                       5
    Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 6 of 12
                                                                                             i
                                                                                             l
                                                                                             !


       United StatesAttorney,to commitan offenseagainsttheUnited States,thatis,to lcnowipgly and

       w illfully execute a schem e and artifice to defraud a health care benefit program affecting

       commerce,asdefined in Title 18,United StatesCode,Section 24(b),thatis,M edicare,andto
       obtain, by m eans of m aterially false and fraudulent pretenses, representations, and prom ises,

       m oney and property ow ned by,and under the custody and control of,said health care benefit
                                                             .




       program ,in colm ection with the delivery ofand payment for health care benefits,item s,and

       services,in violation ofTitle 18,Urlited StatesCode,Section 1347.

                                        Purpose ofthe C onspiracv

              19.    It w as a purpose of the conspiracy for the defendant and llis co-conspirators to

       'mlawftzlly emich themselvesby,among otherthings:(a)paying and receiving kickbacksin
                                                                                      I
                                                                          ,
       exchangeforthereferralofM edicarebeneficiaries,CGx tests,and doctorsort
                                                                             systoIabol
                                                                                      ratories,

       includingLabsolutions,sotflatthelaboratoriescouldbillM edicareforCGxtests,withoutregard
       to whether the beneficiades needed the tests or whether the tests were eligible for M edicare
.
       reimblzrsement;(b) paying ldckbacks and bribes to doctors and other medicalproviders in
       exchangeforordering and arrangingfortheorderingofCGxtestsforbeneficiaries,withoutregard

       tothem edicalnecessityoftheprescribed CGxtestsorwhetherthetestswereeligibleforM edicare

       reimbursement;(c) submitting and causing the submission offalse and fraudulentclaims to
                                                                                      :
       M                                                                              l
          edicareforCGxteststhatwerenotmedicallynecessaryandnoteligibleforreimbtzrsement;(d)
                                                                                             .
                                                                                             1
       concealing the submission offalse and fraudulentclaimsto M edicare;and (e)divertiig fraud
                                                                      .                      I
       proceeds fortheirpersonaluse and benefit,the use and benefk of others,and to furtherthe fraud.

                                  M anner and M eans ofthe C onspiracv         .

              The m nnner and m eans by which the defendant and his co-conspirators sought to

       accomplishtheobjectandpurposeoftheconspiracyincluded,amongothertllings: . !                        '
                                                                                             I      .




                                                     6
                                                                            l
    Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page I7 of 12
                                                                            !




              20.     W ILLIAM     H Y M AN and other co-conspirators recruited beneficiaries by

       conductinghealthfairsand inducingbenetk iariesto takeCGx testsregardlessofwhetherthetests

       werem edically necessary.orçligible forM edicarereim btlrsem eni.
              21.    W ILLIAM IW M A N and other co-conspirators offered and paid ldckbacks and

       bribesto doctors and othèrprescribersin exchange forordersforCG x teststhatw erenotm edically

'      necessary and noteligibleforM edicarereimbtlrsem ent. The orderswere written by doctorsand

       other prescribers who had no prior relationship with the beneficiaries,were not treating the

'      beneficiariesforcancerorsym ptom sofcancer,and did notusethetestresultsin thetreatm entof
                                       .




       the beneficiaries.

              22.    W ILLIA M H Y M A N and other co-conspirators provided the doctors and other

       prescribers with pre-filled 1ab requisitions forms- also kltown as prescdptions- which pre-

       selected w llich genesthe doctororotherprescribersw ould orderto be tested forthe beneficiaries.

              23.    W ILLIA M H Y M AN and other co-conspirators selected the genes to be tested

      based on how m uch M edicare reim btlrsed forthetests,irrespective ofthem edicalllistory,physical

       findings, or m edic>l needs of each specific beneficiary, in an effort to m axim ize M edicare

      reim blzrsem entsand,in retut'n,theirkickbacksfrom the laboratories.

              24.    W ILLIAM H YM AN and otherco-conspiratorsagreed with M inalPateland others

      to receivekickbacks and bribes in exchangeforrefening the M edicare beneficiaries,CGx tests,

       and orders to laboratories,including Labsolutions,so thatthe laboratories could subm itclaim sto

       M edicare for the CGx tests that w ere not m edically necessary and not eligible for M edicare

       reim bursem ent.

              25.    W ILLIA M H Y M AN ,M inalPatel,and otherco-conspiratorscaused Labsolutions

    ' tosubm itfalseand fraudulentclaim stoM edicareintheapproxim atenm otmtofatleast$1,'
                                                                                        633,261


                                                      7
Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 8 of 12




   forCGx teststhatwere:(a)induced tluough kickbacksand otherillicitincentives;(b)designed
   formaximum reimbursementandregardlessofmedicalneed;(c)notmedicallynecessary;(d)not
   eligibleforreimbursement'
                           ,and (e)notproperlyprescribedby adoctor.
            26.    As the result of these false and fraudulent claim s,M edicare m ade paym ents to

   Labsolutions in at least the approxim ate am ount of $705,818. In t'urn, Labsolutions paid
   W ILLIAM HYM AN kickbackstotaling approxim ately $142,928.
                   W ILLIAM HYM AN and otherco-conspiratorsused the fraudproceedsreceived

   from laboratories,including Labsolutions,to benefitthem selves and others,and to further the

   fraud.

            A 11in violation ofTitle 18,United States Code,Section 1349.

                                           FO R FEITU RE
                                        (18U.S.C.j982(a)(7))
                   The allegations of this Inform ation are re-alleged and by this reference fully

   incorporated herein for pup oses of alleging criminalforfeiture to the United States of certain

   property in wllich the defendant,W ILLIA M H YM AN ,hasan interest.

                   Upon conviction ofa conspiracy to com mitaviolation ofTitle 18,United States

   Code,Section 1349,asalleged in this Inform ation,the defendantshallforfeitto the United States

   any property,real or personal,that constitdtes or is derived,directly or indirectly, from gross

   proceedstraceableto the com mission ofthe offenses,pursuantto Title 18,United States Code,

   Section982(a)(7).
                   lfany ofthepropertysubjecttoforfeittlre,asaresultofanyactoromission ofthe
   defendant:

                   a. cnnnofbe located upon the exercise ofdue diligence'
                                                                        ,

                   b. hasbeen transferred or sold to,ordeposited w ith a third party;

                                                   8
                                                                                             :
Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 9 of 12



                                                                                             I
                  c. hasbeenplacedbeyondthejtlrisdictionofthecourt;
                  d. hasbeen substantially dim inished in value;or                           '

                  e. has been co-m ingled w ith other property which cannot be divided without

                      difficulty,

   the U nited States shallbe entitled to forfeittzre ofsubstitm e property pursuantto Title 21,U nited

   StatesCode,Section 8534.
                          19.
          A11pursuanttoTitle18,UnitedStatesCode,Section 982(a)(7)andtheproceduresset
   forth in Title 21,U rlited States Code,Section 853,asincorporated by Title 18,U nited States

   Code,Section 982(b)(1).
                                                          l
                                                    JLJ    A N ON O G ON ZM EZ
                                                    A TING        ITLD STATESATTORNEY
                                                    SOU TH E         STR ICT O F FLORID A

                                                    JO SEPH S.BEEM STERBO ER
                                                    A CTIN G CH IEF
                                                    CRIM IN A L D IVISION ,FR AU D SECTION
                                                    U .S.D EPAR TM EN T OF JUSTICE

                                                    A LLAN M ED FN A
                                                    D EPUTY CH IEF
                                                    CRIM INA L D FVISION ,FM U D SECTION
                                                    U .S.DEPA RTM EN T O F JUSTICE
                                                                                             l
                                                                          .
                                                                                             i
                                                                                t            !
                                                                                             .

                                                    PATRICK .Q   NA
                                                    TRIAL ATTORNEY
                                                    CRJM INA L D IV ISION ,FR AU D SECTION
                                                    U .S.DEPA RTM EN T OF JUSTICE




                                                    9
                                                                            !
                                                                            1
                                                                            l of 12
    Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 10
                                                                            I                                    '
                                UNITED STATESDISTRICT CoURT                 I
                                                 SOW ITERN DISTRICT OF FLO D A                      '        .

        UNITED STATESO F AM ERICA                            CASE NO .
        V.
                                                             CERTIFICATE OF TRIAL ATTOR NEY.
        W ILLIAM HYMAN,
                                                             Superseding Caselnformation:
                                     Defendant/
         CourtDivision:tselectOne)                     .    Newdefendantts) r-1Yes I
                                                                                   --INo
        N Miami I
                --IKeyWest FZ FTL                           Numberofnewdefendants
        H-WPB N F'I' P                                      Totalnumberofcounts
             1.1havecarefullyconsideredtheallegationsoftheindictm ent,thenumberofdefendants,thenumberofproh ble
                witnessesand thelegalcomplexitiesoftheIndictm ent/lnfonnation attachedhereto.
             2.1nm aware thattheinform ation supplied on thisstatem entwillbereliedupon by theJudgesofthisCourtin     ,

                settingtheircalendarsand schedulingcriminaltrialsunderthemandateoftheSpeedy TrialAct,
,               Title28 U.S.C.Section 3161.
             3. Interpreter:(YesorNo) N O
                Listlanguageand/ordialect
    .        4. Thiscase willtake 0 daysforthepartiesto try.
             5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
         .          (Checkonlyone)                             (Checkonlyone)
              1 0to5days               rl
                                        z                   Petty             EqI
              11 6to10days             E7I                  Minor             IZI
              111 11to20days           17q1                 Misdemeanor       (7I
              IV 21to60days            E7I                  Felony            Il
                                                                               z
              V 61daysandover          Eq1
             6.HastlziscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
               Ifyesfludge                                  CaseN o.
               (Attach copyofdispositiveorder)
         '
               H&sacomplaintbeenfiledinthismatter? (YesorNo)NO
               Ifyes:M agistrateCaseN o.
               Related m iscellaneousnumbers:                                                       '
               Defendantts)infederalcustodyasof
               Defendantts)instatecustodyasof
               Rule20 from theDistrictof
               Isthisapotentialdeathpenaltycase?(YesorNo) NO
             7. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU .S.Attorney'sOfficepriorto
               August9,2013(Mag.JudgeAlicia0.Vq1le)?(YesorNo) No
             8. Doesthiscase originatefrom amatterpending intheN orthern RegionoftheU .S.Attorney'sOf
                                                                                                    I
                                                                                                      ficepriorto
               August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
             9.D oesthiscase originatefrom amatlerpending intheCentralRegion oftheU .S.Attorney'
                                                                                               sOfficepriorto '
               October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) Np



                                                                         PATRIC J.Q         ENAN
                                                                         DOJ TrialAttorney
                                                                         Coud ID No.     A5502715
    *penaltySheetts)attachd                                                                             REV 3/19/21
Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 11 of 12




                            UNITED STATES DISTRICT COURT
                            SOU TH ER N DISTRIC T O F FLO R IDA


                                       PEN A L TY SH EET
                                               -




   D efendant's N am e:               W ILLIAM

   C aseN o:

   Count#: 1

    Title 18.United StatesCode.Section 1349                                                     '

    Conspiracy to Com m itH ealth Care Fraud

   WM ax Penalty:    Ten (10)years'im prisonment
   WR efers only to possible term ofincarceration,does notinclude possible fines,restitution,
   specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60263-RS Document 1 Entered on FLSD Docket 09/10/2021 Page 12
                                                                        i of 12                    ,


                                                                                                   j
                                                                                                   1
XO455(Rev.01/09)WaiverofanIndictment                                                               l

                               U NITED STATES D ISTRICT C OLFRT
                                                   forthe
                                          SouthernD istrictofFlorida

              United StatesofAm erica
                         V.                                 CaseN o.

                   W illi
                        am Hyman,
                       De
                        fendant
                                        W AIVER OF AN G DICTM ENT

       Iunderstand that1havebeen accused ofone ormoreoffensespunishable by imprisonm entformorethan one
year. lwasadvised in open courtofmy rightsandthenatureoftheproposed chargesagainstme.

        Afterreceivingthisadvice,1waivemy righttoprosecution by i
                                                                ,ndi
                                                                   ctmentand consenttoprosecutionby
information.



Date:                                                                                              :
                                                                             Defendant'
                                                                                      ssignature



                                                                        Signatureofde#ndant'
                                                                                           sattorney

                                                                        PAULW EIGARTNER,ESQ
                                                                       Printednameofdefendant'
                                                                                             sattolmey


                                                                              Judge'
                                                                                   ssignature


                                                                         Judge'
                                                                              sprinted nameandtitle
                                                                                                   1
